                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

SYLVIA GEAR, MALEKEH K. HAKAMI, )
PATRICIA GINTER, CLAIRE WHELAN, )
WISCONSIN ALLIANCE FOR RETIRED )
AMERICANS, LEAGUE OF WOMEN                    )
VOTERS OF WISCONSIN,                          )
                                              )
                Plaintiffs,                   )
                                              )       No. 3:20-cv-00278
        v.                                    )
                                              )
DEAN KNUDSON, JULIE M. GLANCEY, )
ROBERT F. SPINDELL, JR., MARK L.              )
THOMSEN, ANN S. JACOBS, MARGE )
BOSTELMANN, in their official capacity )
as members of the Wisconsin Election          )
Commission, MEAGAN WOLFE, in her              )
official capacity as the Administrator of the )
Wisconsin Elections Commission,               )
                                              )
                Defendants.                   )
                                              )

BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING
                ORDER AND PRELIMINARY INJUNCTION


       Just fourteen days before the April 7, 2020 elections in Wisconsin and just nine days before

the deadline to request a mail-in absentee ballot, Governor Tony Evers and Secretary of Health

Services Andrea Palm issued Emergency Order No. 12. PFOF No. 11. The “Safer at Home”

Order, which took effect the next day on March 25, 2020 and will remain in effect for at least a

month as the state government fights to slow the spread of COVID-19. The “Safer at Home” Order

requires Wisconsinites to stay at home, with limited exceptions for essential activities such as

grocery shopping, essential businesses, occupations, and governmental functions, closes all

nonessential businesses, and bans gatherings with people outside one’s household or living unit,

again with limited exceptions. PFOF No. 11. Emergency Order #12 did not explain how its


                                                  1
provisions would interact with any of the state’s many requirements for voting, such as the

witnessing requirement for mail-in absentee ballots at issue in this action. PFOF No. 11; Wis.

Stat. § 6.87(4)(b)1.

       Meanwhile, countless eligible Wisconsin voters under self-quarantine, including Plaintiffs

Sylvia Gear, Dr. Malekeh K. Hakami, Patricia Ginter, and Claire Whelan, have requested and, in

many cases, already received mail-in absentee ballots because the COVID-19 pandemic prevents

them from safely casting a ballot in person. PFOF Nos. 22, 23, & 25. When the ballot arrives in

the mail, voters will read the instructions and realize that they need an adult U.S. citizen to serve

as a witness and sign the mail-in ballot certification. Those voters who live alone or without an

adult U.S. citizen in the household simply cannot safely obtain a witness signature; indeed, such a

gathering with a person outside the voter’s household would violate the express language of

Emergency Order #12 and endanger both the voter and witness. PFOF No. 11. These voters are

self-quarantining and isolating themselves to the maximum extent possible, consistent with federal

and state government recommendations and mandates, including Emergency Order #12. PFOF

Nos. 6 & 11. In Plaintiffs’ cases, their age and medical history render them highly vulnerable to

severe, possibly fatal, cases of COVID-19. PFOF Nos. 6, 22 & 23. Their self-quarantine is all the

more vital, because it not only reduces the transmission of the novel coronavirus but gives

Plaintiffs their best chance of survival. PFOF Nos. 6 & 7.

       The witnessing requirement for mail-in absentee ballots was not intended to be a suicide

pact. The legislators who enacted it could never have foreseen that it would one day force voters

to act against the express, urgent directives of public health officials and put themselves in serious

danger in order to exercise that most fundamental right of citizenship in a democracy, the right to

vote. In an attempt to help elderly and other at-risk voters who live alone or otherwise do not have




                                                  2
an adult U.S. citizen to witness their mail-in ballots, certain clerks’ offices are referring these

desperate voters to the hotlines of non-profit organizations like the League of Women Voters of

Dane County. PFOF No. 18. The witnessing requirement imposes enormous burdens on these

voters’ rights under the First and Fourteenth Amendments and will, absent relief from this Court,

result in mass disenfranchisement. On the other side of the scales, presumably Defendants will

point to their interest in preventing fraud. But while that interest is important generally, the

witnessing requirement itself is an incredibly weak anti-fraud tool, and in these extraordinary,

unprecedented circumstances involving a fast-spreading, highly lethal pandemic, voters’ rights

respectfully should be found to outweigh the need to enforce a technical and borderline ineffectual

requirement.1

       Plaintiffs Sylvia Gear, Dr. Malekeh K. Hakami, Patricia Ginter, Claire Whelan, Wisconsin

Alliance for Retired Americans (“Wisconsin Alliance”), and League of Women Voters of

Wisconsin (“LWVWI”) (collectively, “Plaintiffs”) respectfully move this Court pursuant to Rule

65 of the Federal Rules of Civil Procedure for a temporary restraining order and a preliminary

injunction, enjoining Defendants and their respective agents, officers, employees, and successors,

and all persons acting in concert with each or any of them, from enforcing Wis. Stat. § 6.87(4)(b)1.

and from rejecting and refusing to count mail-in absentee ballots for lack of a witness signature on

the absentee ballot certification envelope. Because the election is just ten days away and mail-in

absentee ballots must be received by the close of the polls on Election Day, Wis. Stat. § 6.87(6), a



1
  Unsurprisingly, only 11 states, including Wisconsin, still require all mail-in absentee voters, not
just those who require assistance, to secure a witness’s or notary’s signature on a mail-in absentee
ballot. See Ala. Code §§ 17-9-30(b), 17-11-7, 17-11-10; Alaska Stat. § 15.20.030; La. Stat. Ann.
§ 18:1306(2)(a); Miss. Code Ann. §§ 23-15-627, 23-15-635, 23-15-633; Mo. Rev. Stat. §§
115.279, 115.283, 115.295; N.C. Gen. Stat. § 163-231; Okla. Stat. tit. 26, § 14-108; 17 R.I. Gen.
Laws § 17-20-23; S.C. Code Ann. §§ 7-15-220, 7-15-230; Va. Code Ann. §§ 24.2-706, 24.2-
707; Wis. Stat. § 6.87(4)(b)1.

                                                 3
temporary restraining order is essential here to allow voters to submit their ballots. Countless

Wisconsin voters who live alone or without an adult U.S. citizen in the household have already

received their mail-in absentee ballots and are quite literally caught between their life and their

liberty. Forcing voters to choose between safeguarding their health and safety and exercising their

right to vote unduly burdens their voting rights in violation of the First and Fourteenth

Amendments to the U.S. Constitution.

                                      LEGAL STANDARD

       Under Federal Rule of Civil Procedure 65(b), a court may issue a temporary restraining

order without notice to Defendants if “specific facts in an affidavit or a verified complaint clearly

show that immediate and irreparable injury, loss, or damage will result to the movant before the

adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b). “Where the adverse party has

received notice of a motion for a temporary restraining order and a hearing has been held on the

motion, it is proper for the court to consider the motion as one for a preliminary injunction.”

Milwaukee Cty. Pavers Ass’n v. Fielder, 707 F. Supp. 1016, 1018 n.3 (W.D. Wis. 1989); see also

Planned Parenthood of Wis., Inc. v. Van Hollen, 963 F. Supp. 2d 858, 865 (W.D. Wis. 2013).

“[T]he same showing is required to obtain either” a temporary restraining order or a preliminary

injunction. Van Hollen, 963 F. Supp. 2d at 865 (citing Winnig v. Sellen, 731 F. Supp. 2d 855, 857

(W.D. Wis. 2011)). “‘To win a preliminary injunction, a party must show that it has (1) no adequate

remedy at law and will suffer irreparable harm if a preliminary injunction is denied and (2) some

likelihood of success on the merits.’” Am. Civil Liberties Union of Ill. v. Alvarez, 679 F.3d 583,

589 (7th Cir. 2012) (quoting Ezell v. City of Chicago, 651 F.3d 684, 694 (7th Cir. 2011)). “If the

moving party makes this threshold showing, the court ‘weighs the factors against one another,

assessing whether the balance of harms favors the moving party or whether the harm to the




                                                 4
nonmoving party or the public is sufficiently weighty that the injunction should be denied.’” Id.

(quoting Ezell, 651 F.3d at 694). This Court “applies a sliding scale in weighing whether

preliminary relief is warranted.” Van Hollen, 963 F. Supp. 2d at 864. “[T]he more net harm an

injunction can prevent, the weaker the plaintiff’s claim on the merits can be while supporting some

preliminary relief.” Hoosier Energy Rural Elec. Coop., Inc. v. John Hancock Life Ins. Co., 582

F.3d 721, 725 (7th Cir. 2009).

                                         ARGUMENT

       A. Plaintiffs are likely to succeed on the merits of their undue burden claim.

       Plaintiffs are likely to succeed on the merits of their Anderson-Burdick claim. Under the

circumstances of this pandemic and with Emergency Order #12 in place, the witnessing

requirement for mail-in absentee voters, Wis. Stat. § 6.87(4)(b)1., constitutes an undue burden on

the right to vote in violation of the First and Fourteenth Amendments to the U.S. Constitution.

       Under the First and Fourteenth Amendments to the U.S. Constitution, any burden on the

right to vote must be balanced against a state’s interest in that requirement. The Supreme Court

has set forth the following test:

       [T]he rigorousness of our inquiry into the propriety of a state election law depends upon
       the extent to which a challenged regulation burdens First and Fourteenth Amendment
       rights. Thus, as we have recognized when those rights are subjected to “severe” restrictions,
       the regulation must be “narrowly drawn to advance a state interest of compelling
       importance.” Norman v. Reed, 502 U.S. 279, 289, 112 S.Ct. 698, 705, 116 L.Ed.2d 711
       (1992). But when a state election law provision imposes only “reasonable,
       nondiscriminatory restrictions” upon the First and Fourteenth Amendment rights of voters,
       “the State’s important regulatory interests are generally sufficient to justify” the
       restrictions. Anderson, 460 U.S., at 788, 103 S.Ct., at 1569–1570; see also id., at 788–789,
       n. 9, 103 S.Ct., at 1569–1570, n. 9.

Burdick v. Takushi, 504 U.S. 428, 434 (1992); see also One Wisconsin Institute, Inc. v. Thomsen,

15-cv-324-jdp, 2016 WL 4059222 at *3 (W.D. Wis. July 29, 2016) (“This analysis proceeds under

what is known as the Anderson–Burdick framework, which sets out a three-step analysis. First, I



                                                5
determine the extent of the burden imposed by the challenged provision. Second, I evaluate the

interest that the state offers to justify that burden. Third, I judge whether the interest justifies the

burden.”).

        All of the information about COVID-19 made publicly available by government agencies

like the Centers for Disease Control and Prevention (“CDC”) demonstrates the unique

circumstances and burdens the pandemic has created for Wisconsin’s voters and election systems.

Every state and the District of Columbia has reported confirmed cases of infection. PFOF No. 2.

Over 85,000 cases have been confirmed in the United States, and over 1,200 patients have died.

PFOF No. 2. In Wisconsin, 842 confirmed cases and 13 deaths had been reported as of March 27,

2020. PFOF No. 3. The disease is so prolific and so lethal that the World Health Organization

declared it a pandemic on March 11, 2020, and the President of the United States declared a

national emergency on March 13. PFOF Nos. 5 & 10. According to the CDC, people who are 65

years old or older or who have underlying health conditions and diseases, such as chronic lung

diseases, asthma, diabetes, serious heart conditions, and others that suppress immune systems like

HIV/AIDS, are at higher risk of severe illness or death from COVID-19. PFOF No. 6. COVID-

19 can lead patients to develop pneumonia, respiratory distress, and sepsis, which in turn can result

in death. PFOF No. 7.

        The witness signature requirement for mail-in absentee ballots requires voters who vote by

mail to obtain an adult U.S. citizen’s signature certifying that the voter cast the mail-in ballot

themselves. Wis. Stat. § 6.87(4)(b)1; PFOF No. 13 (Form EL-122). Under the circumstances of

the COVID-19 pandemic, which has led both the federal and Wisconsin state governments to

declare emergencies and has led Governor Evers and Secretary Palm to issue Emergency Order

#12, which directs Wisconsin residents to stay at home (with limited exceptions) and bans “[a]ll




                                                   6
public and private gatherings of any number of people that are not part of a single household or

living unit,” it is not safe, reasonable, or even logical to require mail-in absentee voters who live

alone or lack an adult U.S. citizen living in their household to seek out and obtain a witness’s

signature in order for their ballots to be validly cast and counted.

       Plaintiffs Sylvia Gear, Malekeh Hakami, Patricia Ginter, and Claire Whelan are U.S.

citizens and eligible, registered Wisconsin voters. PFOF No. 21. Plaintiff Gear is a member of

the Wisconsin Alliance. PFOF No. 26. Plaintiff Whelan is a member of the LWVWI. PFOF No.

27. Plaintiffs Gear, Hakami, and Ginter are all above the age of 65. PFOF No. 22. Plaintiffs Gear,

Hakami, Ginter, and Whelan all have underlying health conditions that, according to the CDC, put

them at an increased risk of severe illness or death from COVID-19. PFOF Nos. 6 & 23. Plaintiffs

Gear, Hakami, Ginter, and Whelan each live on their own. PFOF No. 24. They reasonably believe

that finding someone to witness and sign their ballots will expose them to contracting COVID-19,

and with it, severe illness or even death. PFOF Nos. 28–31. As is made clear by the CDC’s

recommendations and Wisconsin’s Emergency Order #12, Plaintiffs cannot obtain a witness

signature requirement on their mail-in absentee ballots without seriously jeopardizing their health

and life through possible exposure to the novel coronavirus that causes COVID-19. Forcing these

highly vulnerable voters who live alone to take this risk in order to validly vote imposes a severe

burden on their voting rights.

       Continuing to require a witness signature on a mail-in ballot in the face of this fast-

spreading pandemic lacks sufficient support from a legitimate government interest that is

sufficiently “compelling” or “important,” Burdick, 504 U.S. at 434, in this context and under these

circumstances, and must be enjoined. First, the witness requirement is an incredibly weak,

borderline ineffectual, anti-fraud tool. Anyone dumb and immoral enough to willfully cast a




                                                  7
fraudulent absentee ballot will be committing perjury in signing the voter certification. Such a

determined fraudulent voter will not be deterred by the separate witness certification; they will

simply sign a different name in different handwriting. Thirty-nine states and D.C. have concluded

that there is no need for such a witnessing requirement that applies to all mail-in absentee voters,

not just the ones that receive assistance, and do not have such a law. Cf. Ala. Code §§ 17-9-30(b),

17-11-7, 17-11-10; Alaska Stat. § 15.20.030; La. Stat. Ann. § 18:1306(2)(a); Miss. Code Ann. §§

23-15-627, 23-15-635, 23-15-633; Mo. Rev. Stat. §§ 115.279, 115.283, 115.295; N.C. Gen. Stat.

§ 163-231; Okla. Stat. tit. 26, § 14-108; 17 R.I. Gen. Laws § 17-20-23; S.C. Code Ann. §§ 7-15-

220, 7-15-230; Va. Code Ann. §§ 24.2-706, 24.2-707; Wis. Stat. § 6.87(4)(b)1.

       Moreover, in other contexts, the Wisconsin legislature has typically cast a dim view of

third-party attestations. Indeed, in 2011, the Wisconsin Legislature enacted 2011 Wisconsin Act

23 (“Act 23”), which was advanced as a collection of purported election security measures,

including the photo ID requirement. Act 23 repealed all the statutory provisions that gave

registered voters the power to corroborate the residence of a fellow voter who was registering late

in person at a municipal clerk’s office under Wis. Stat. § 6.29 or on Election Day under Wis. Stat.

§ 6.55. For example, Section 29 of 2011 Wis. Act 23 amended Wis. Stat. § 6.29(2)(a) to delete

the following language: “Alternatively, if the elector is unable to provide proof of residence under

s. 6.34, the information contained in the registration form shall be corroborated in a statement that

is signed by any other elector of the municipality and that contains the current street address of the

corroborating elector. The corroborating elector shall then provide proof of residence under s.

6.34.” 2011 Wis. Act 23 § 29. So-called “vouching” was repealed in Wisconsin presumably

because legislators did not trust a third party’s word that an individual was eligible to register and

vote, even if the corroborating third party was standing with the voter at the polling place or in




                                                  8
the municipal clerk’s office, signed a certification under penalty of law, and provided their own

proof of residence. The requirements for corroborating witnesses for voter registration were far

more stringent than for a mail-in ballot witness who must simply sign a certification and write

down their residential address. How could third-party witnesses be indispensable in the mail-in

absentee ballot context where none of the action happens before election officials and poll workers,

but wholly unreliable in the context of in-person voting, where both the voter and the corroborating

witness appear before a clerk or at a polling place? Ultimately, “witnessing” has had some

superficial appeal as a security measure, as it sounds formal and rigorous, but any anti-fraud

interest it purports to serve soon vanishes upon inspection of the requirement. It does not and

cannot achieve what it purports to achieve.

       Second, even if there were a modicum of value to law enforcement in the separate witness

certification, that value would be erased by the sheer number of mail-in absentee ballots cast in

the state, and the number of voters who would be disenfranchised in the name of that minimum

value; an unprecedented number of mail-in ballots are being requested during this pandemic. As

of Friday, more than 760,000 voters had requested absentee ballots in Wisconsin, over 170,000

more than were requested during the 2018 midterm elections. PFOF Nos. 15 & 16. State and local

law enforcement authorities simply cannot mine and review hundreds of thousands and, in

statewide and presidential elections, millions of witness signature certifications. And, even if they

did, there would be nothing to arouse suspicion from the face of the witness certification.

       Third and finally, continuing to strictly enforce subsection 6.87(4)(b)1. would directly

contradict the state’s interest in maintaining the strict separation of people who are not family

members, as manifest on every page of Emergency Order #12. PFOF No. 11. The Emergency

Order’s measures are intended to drastically slow the spread of COVID-19 and protect the lives of




                                                 9
people like Plaintiffs, who due to advanced age and chronic illnesses or other conditions are at

severe risk of complications up to and including death from contracting COVID-19. PFOF Nos.

6 & 7. In this specific context, a subset of mail-in absentee voters who live alone or do not have

an adult U.S. citizen in their household are truly unable to simultaneously comply with both the

requirements of Emergency Order #12 and subsection 6.87(4)(b)1. The state interests animating

these provisions are in direct conflict, and voters are being forced to resolve that conflict and face

grim choices—put their health and life in jeopardy, or lose their right to vote.

       Given the circumstances of the COVID-19 pandemic, eligible Wisconsin voters who live

alone or who do not have an adult U.S. citizen living in their household cannot comply with the

requirements of Wis. Stat. § 6.87(4)(b)1. and cast a mail-in absentee ballot that will count.

Therefore, under these circumstances and for the duration of the pandemic and the state’s

emergency orders requiring voters to self-quarantine unless necessary for essential functions or

emergency needs, Section 6.87(4)(b)1. now creates an undue burden on mail-in absentee voters’

right to vote in violation of the First and Fourteenth Amendments to the U.S. Constitution as

construed by Anderson and Burdick.

       In-person voting of course is not a reasonable alternative, as that would require the

individual Plaintiffs and thousands more eligible Wisconsin voters to enter a confined space with

significantly more people than would be required to witness the casting of a mail-in absentee ballot

and would pose an even greater risk to the voter’s health and life.

       For the foregoing reasons, Plaintiffs are likely to succeed on the merits of their claim that

Defendants have deprived and will continue to deprive Plaintiffs of their rights under the First and

Fourteenth Amendments to the U.S. Constitution.

       B. Absent relief from this Court, Plaintiffs are certain to suffer irreparable harm
          because there is no way to regain one’s right to vote after an election is held.



                                                 10
       The Seventh Circuit has stated that “[t]he existence of a continuing constitutional violation

constitutes proof of an irreparable harm, and its remedy certainly would serve the public interest.”

Preston v. Thompson, 589 F.2d 300, 303 n.3 (7th Cir. 1978); see also Ezell v. City of Chicago, 651

F.3d 684, 697-700 (7th Cir. 2011) (finding irreparable harm when plaintiffs’ Second Amendment

rights were likely violated). “When constitutional rights are threatened or impaired, irreparable

injury is presumed. A restriction on the fundamental right to vote therefore constitutes irreparable

injury.” Obama for America v. Husted, 697 F.3d 423, 436 (6th Cir. 2012) (citations omitted)

(affirming preliminary injunction against law which imposed shorter in-person early voting period

for nonmilitary Ohio voters than for military voters).

       In virtually all circumstances implicating the exercise of voting rights, courts have found

that the harm is irreparable because a violation of constitutional rights that implicate a voter’s

ability to cast a ballot cannot be redressed after the election. Common Cause Ind., 327 F. Supp.

3d 1139, 1155 (S.D. Ind. 2018), aff’d, 937 F.3d 944 (7th Cir. 2019) (“A violation of the right to

vote is presumptively an irreparable harm.”) (citing McCutcheon v. Fed. Election Comm’n, 572

U.S. 185, 1440–41 (2014); Reynolds v. Sims, 377 U.S. 533, 555 (1964); Elrod v. Burns, 427 U.S.

347, 373-74 & n.29 (1976) (plurality opinion); Ezell, 651 F.3d at 699)) (additional citations

omitted); Dillard v. Crenshaw, 640 F. Supp. 1347, 1363 (M.D. Ala. 1986) (“Abridgement or

dilution of a right so fundamental as the right to vote constitutes irreparable injury.”).

       Absent relief from this Court, Plaintiffs are certain to suffer irreparable harm because there

is no way to regain one’s right to vote after an election is held. Plaintiffs Sylvia Gear, Malekeh

Hakami, Patricia Ginter, and Claire Whelan are U.S. citizens and eligible, registered Wisconsin

voters. PFOF No. 21. Plaintiff Gear is a member of the Wisconsin Alliance, PFOF No. 26, and

Plaintiff Whelan is a member of the LWVWI, PFOF No. 27. Plaintiffs Gear, Hakami, and Ginter



                                                  11
are all above the age of 65. PFOF No. 22. Plaintiffs Gear, Hakami, Ginter, and Whelan all have

underlying health conditions that, according to the CDC, put them at an increased risk of severe

illness or death from COVID-19. PFOF No. 23. Plaintiffs Gear, Hakami, Ginter, and Whelan all

live on their own. PFOF No. 24. Accordingly, there is no feasible, safe way for Plaintiffs Gear,

Hakami, Ginter, and Whelan to have an adult U.S. citizen witness them casting their absentee

ballots and sign the certification. Doing so would run counter to the federal and state governments’

mandates and recommendations, including Emergency Order #12’s directives, and would

seriously jeopardize Plaintiffs’ health and lives. Additionally, in-person voting would present an

even greater risk to their health and lives.

       Once the election is held and the results are certified, the injury to these voters’

constitutional rights will of course be irreparable. There is no adequate remedy at law, no damages,

that can make a disenfranchised voter whole. In addition, the LWVWI and the Wisconsin Alliance

will both be irreparably harmed because their members will be disenfranchised, see PFOF Nos. 26

& 27, and because both organizations have diverted resources to try to assist voters with voting

absentee under these circumstances, including related to addressing the witness requirement, see

PFOF Nos. 35-37 & 42-44.

       C. The balance of hardships militates strongly in favor of an injunction.

       The element involving the balance of harms comes down to a requirement that injunctive

relief “must do more good than harm.” Hoosier Energy Rural Elec. Co-op., Inc. v. John Hancock

Life Ins. Co., 582 F.3d 721, 725 (7th Cir. 2009). The balancing requires the court “to choose the

course of action that minimizes the cost of being mistaken” and “compare the potential irreparable

harms faced by both parties to the suit – the irreparable harm risked by the moving party in the

absence of a preliminary injunction against the irreparable harm risked by the nonmoving party if




                                                12
the preliminary injunction is granted.” Girl Scouts of Manitou Council, 549 F.3d at 1100. The

balancing of harms also impacts the threshold requirement of the plaintiff’s likelihood of success:

“[h]ow strong a claim on the merits [must be] depends on the balance of harms: the more net harm

an injunction can prevent, the weaker the plaintiff’s claim on the merits can be while still

supporting some preliminary relief.” Hoosier Energy, 582 F.3d at 725. This “sliding scale”

approach means that the “more likely it is that [the plaintiff] will win its case on the merits, the

less the balance of harms need weigh in its favor.” Girl Scouts, 549 F.3d at 1100.

        If the court does not grant a temporary restraining order and preliminary injunction in this

case, thousands of Wisconsinites isolated by the current COVID-19 crisis will be unable to cast a

ballot that counts. In contrast, if the court grants an injunction, those voters will still be required

to sign their ballots’ voter certifications under penalty of perjury. There is little likelihood that the

lack of a witness will cause more harm to Wisconsin voters and the public than the

disenfranchisement that would otherwise result from the court’s failure to issue an injunction.

Every day that goes by without an order blocking the enforcement of the witness requirement is

another day of undue burdening and uncertainty for Plaintiffs, who confront an impossible

choice—taking a risk of contracting COVID-19 contrary to all federal and state public health

officials’ guidance in doing what Wisconsin law requires to cast a mail-in absentee ballot that will

be processed and counted, or resigning themselves to the loss of their voting rights in this election.

        Additionally, there will be no increased administrative burden or costs for Defendants from

enjoining the witnessing requirement. If anything, the administrative burden will likely be reduced

by enjoining the requirement during this ongoing public health emergency. But even if there were

any additional costs or administrative burdens, the U.S. Supreme Court has explicitly stated that

constitutional rights do not bend to administrative convenience and financial considerations. See,




                                                   13
e.g., Tashjian v. Republican Party of Connecticut, 479 U.S. 208, 218 (1986) (striking down

Connecticut’s closed primary law on First Amendment associational rights grounds) (“Costs of

administration would likewise increase if a third major party should come into existence in

Connecticut, thus requiring the State to fund a third major party primary. Additional voting

machines, poll workers, and ballot materials would all be necessary under these circumstances as

well. But the State could not forever protect the two existing major parties from competition solely

on the ground that two major parties are all the public can afford.”).

       D. Enjoining the witnessing requirement for mail-in ballots would also advance the
          public’s interest in maximizing eligible Wisconsin voters’ participation and
          preventing the denial of voting rights.

       The balancing of harms also looks at the effect on nonparties and the public interest. The

Seventh Circuit has stated that remedying a “continuing constitutional violation . . . certainly would

serve the public interest.” Preston, 589 F.2d at 303 n.3; see also Joelner v. Vill. of Washington

Park, Ill., 378 F.3d 613, 620 (7th Cir. 2004) (“Surely, upholding constitutional rights serves the

public interest.”) (quoting Newsom v. Albemarle Cty. Sch. Bd., 354 F.3d 249, 261 (4th Cir. 2003)).

Issuing a preliminary injunction to prevent the disenfranchisement of countless mail-in absentee

voters would serve the public interest by vindicating constitutional rights and ensuring that the

integrity and legitimacy of Wisconsin elections is not destroyed by the unconstitutional and

unconscionable failure to allow voters who are isolated due to the coronavirus pandemic to cast a

ballot that counts. The public has a strong interest in the safeguarding of these individuals’

fundamental voting rights. Further, the public also has a strong interest in severely restricting the

spread of COVID-19. Requiring voters to leave their homes and request that neighbors, UPS or

Meals on Wheels delivery personnel, or even the mailman witness the voting of their absentee

ballot, physically handle the ballot, and sign it, is a recipe for spreading the contagion further in




                                                 14
Wisconsin. As Emergency Order #12 makes abundantly clear, Wisconsin residents should be

doing everything to avoid social interaction outside their household or living unit. In order to do

that, as with non-essential activities, non-essential trips, and non-essential businesses, this non-

essential voting requirement that does not actually function as an effective anti-fraud measure must

yield to the overwhelming importance of protecting voters’ right to make their voice heard.

                                          CONCLUSION

       If the COVID-19 pandemic had not occurred or spread with such ferocity in the United

States, this challenge to Wisconsin’s witnessing requirement for mail-in absentee ballots would

almost certainly never have been filed. Under normal circumstances, most people are generally

able to satisfy this technical requirement.       But, under these extraordinary, unprecedented

circumstances, in the context of a highly contagious and deadly pandemic, otherwise-banal—if

useless—voting requirements are becoming severely and unduly burdensome. To be clear,

Plaintiffs do not argue that Wis. Stat. § 6.87(4)(b)1. was intended to suppress the vote, that it would

be necessarily unconstitutional absent the circumstances of this pandemic, or that it must be

enjoined for all time. Rather, Plaintiffs narrowly argue that the U.S. Constitution requires that

Wis. Stat. § 6.87(4)(b)1. be enjoined while Emergency Order #12 remains in effect—that is, while

the global pandemic has triggered an emergency response from Wisconsin’s government and/or

has necessitated that people, especially at-risk people like Plaintiffs, strictly separate from one

another.

       Plaintiffs respectfully request that this Court enter a temporary restraining order and set a

schedule for further briefing and a hearing on the preliminary injunction motion.

DATE: March 28, 2020                                   Respectfully submitted,

                                                       /s/ Jon Sherman




                                                  15
     Jon Sherman*
     D.C. Bar No. 998271
     Michelle Kanter Cohen*
     D.C. Bar No. 989164
     Cecilia Aguilera*
     D.C. Bar No. 1617884
     FAIR ELECTIONS CENTER
     1825 K St. NW, Ste. 450
     Washington, D.C. 20006
     jsherman@fairelectionscenter.org
     mkantercohen@fairelectionscenter.org
     caguilera@fairelectionscenter.org
     (202) 331-0114

     Douglas M. Poland
     State Bar No. 1055189
     David P. Hollander
     State Bar No. 1107233
     RATHJE WOODWARD LLC
     10 E Doty Street, Suite 507
     Madison, WI 53703
     Phone: 608-960-7430
     Fax: 608-960-7460
     dpoland@rathjewoodward.com
     dhollander@rathjewoodward.com

     Counsel for Plaintiffs

     *Admitted to the U.S. District Court for the
     Western District of Wisconsin




16
